    Case 3:20-cv-00119-MAB Document 21 Filed 07/01/20 Page 1 of 1 Page ID #690




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

JOEY L. STOVER,                                  )
                                                 )
                      Plaintiff,                 )
                                                 )
vs.                                              )    Civil No. 20-cv-119-MAB 1
                                                 )
COMMISSIONER of SOCIAL SECURITY,                 )
                                                 )
                      Defendant.                 )
                                                 )

                             MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

         Plaintiff has filed a Notice of Voluntary Dismissal with Prejudice. (Doc. 19).

Defendant has not responded, and the time for doing so has expired.

         Plaintiff’s request to dismiss is GRANTED.

         The Clerk of Court shall enter judgment dismissing this cause of action with

prejudice.

         IT IS SO ORDERED.

         DATE: July 1, 2020.



                                          s/ Mark A. Beatty
                                          MARK A. BEATTY
                                          UNITED STATES MAGISTRATE JUDGE




1
  This case was assigned to the undersigned for final disposition upon consent of the parties
pursuant to 28 U.S.C. §636(c). See, Docs. 12, 13.
